Parker, J.:
Tbe appellants, as relators, instituted a proceeding pursuant to chapter 269 of tbe Laws of 1880, to review an assessment, on property owned by them, as made by tbe assessors of tbe city of Troy, which resulted in a determination by tbe court in their favor. The determination thus made was, on appeal to tbis court, affirmed with costs, in favor of tbe relators against tbe assessors.
*445Tlae question now presented is, were tbe relators entitled to tax costs of tbe appeal as from a judgment or as from an order % It bas been tbe practice of attorneys quite generally to regard proceedings, taken under tbe act herein referred to, as special proceedings, and therefore to tax full costs under section 3240 of tbe Code of Civil Procedure. Special Term decisions have also been rendered to tbe same effect. Tbe question, however, is no longer an open one, as tbe Court of appeals have settled tbe practice by determining that costs are to be given or withheld under section 3239 of tbe Code of Civil Procedure. (People ex rel. Adon Smith, Jr., etc., v. Commissioners of Taxes, etc., 101 N. Y., 651.)
Decisions of Special Term, directing that tbe costs be taxed at ten dollars, with disbursements added, affirmed, with ten dollars costs and printing' disbursements.
Landon and Fish, JJ., concurred.
Order as to costs affirmed, with ten dollars costs and printing disbursements.